Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2
TO AMENDED AND RESTATED MASTER
REPURCHASE AGREEMENT

Amendment No. 2, dated as of January 31, 2007 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), THE BUYERS, FIELDSTONE
MORTGAGE COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and
collectively the “Sellers”).

RECITALS

The Administrative Agent, the Buyers and the Sellers are parties to that certain
Amended and Restated Master Repurchase Agreement, dated as of November 14, 2006,
as amended by Amendment No. 1, dated as of December 20, 2006 (the “Existing
Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

The Administrative Agent, the Buyers and Sellers have agreed, subject to the
terms and conditions of this Amendment, that the Existing Repurchase Agreement
be amended to reflect certain agreed upon revisions to the terms of the Existing
Repurchase Agreement.

Accordingly, the Administrative Agent, the Buyers and the Sellers hereby agree,
in consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Minimum Adjusted Tangible Net Worth. Section 14(a) of the Existing
Repurchase Agreement is hereby amended by deleting it in its entirety and
replacing it with the following language:

“(a) Minimum Consolidated Adjusted Tangible Net Worth. The Sellers shall
maintain a Consolidated Adjusted Tangible Net Worth of at least $350 million.”

SECTION 2. Amendment Period. For purposes of this Amendment, this Section 2 will
be effective only for the period from and including October 1, 2006 through and
including March 31, 2007 (the “Amendment Period”). Section 14(e) of the Existing
Repurchase Agreement is hereby amended by deleting it in its entirety and
replacing it with the following language, which amendment shall be effective
solely during the Amendment Period:

“(e) Maintenance of Profitability.

(A) FIC shall not permit, for any two consecutive Test Periods (other than with
respect to the Test Periods set forth in (B) below), its consolidated Net Income
for any Test Period, before income taxes for such Test Period, distributions
made during such Test Period, and without regard to unrealized gains or losses
from mark to market valuations resulting from Seller’s Interest Rate Protection
Agreements during such Test Period, to be less than $1.00.

(B) FIC may permit, for the two consecutive Test Periods from and including
October 1, 2006 through and including March 31, 2007, its consolidated Net
Income for any Test Period, before income taxes for such Test Period,
distributions made during such Test Period, and without regard to unrealized
gains or losses from mark to market valuations resulting from Seller’s Interest
Rate Protection Agreements during such Test Period, to be less than $1.00.”

SECTION 3. Breach of Non-Financial Representation or Covenant. Section 15 of the
Existing Repurchase Agreement is hereby amended by deleting clause g thereof in
its entirety and replacing it with the following language:

“g. Breach of Non-Financial Representation or Covenant or Obligation. A breach
by any Seller or Servicer, as applicable, of any other material representation,
warranty, covenant or obligation set forth in this Agreement (and not otherwise
specified in Section 15(f) above), if such breach is not cured within five
(5) Business Days (other than the representations and warranties set forth in
Schedule 1, which shall be considered solely for the purpose of determining the
Market Value, the existence of a Margin Deficit and the obligation to repurchase
such Mortgage Loan) unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by Administrative Agent in its sole discretion to be materially
false or misleading on a regular basis.”

SECTION 4. Mortgage Loan Schedule. Section 17 of the Existing Repurchase
Agreement is hereby amended by adding the following provision to the end
thereof:

“g. Mortgage Loan Schedule. Each Wednesday (or if such Wednesday is not a
Business Day, the immediately following Business Day), the Sellers shall deliver
to Administrative Agent and Group Agents a Mortgage Loan Schedule with respect
to Purchased Assets then subject to a Transaction.”

SECTION 5. Mortgage Loan Reports. Section 17 of the Existing Repurchase
Agreement is herby further amended by deleting clause d thereof and replacing it
with the following:

“Mortgage Loan Reports. The Sellers will furnish to Administrative Agent and
Group Agents, in a form acceptable to the Administrative Agent, monthly
electronic Mortgage Loan performance data, including, without limitation,
delinquency reports, pool analytic reports and static pool reports (i.e.,
delinquency, foreclosure and net charge-off reports) and monthly stratification
reports summarizing the characteristics of the Purchased Mortgage Loans on the
Reporting Date of such month, commencing on the Reporting Date in the month of
March 2007.”

SECTION 6. Officer’s Compliance Certificate. Exhibit D to the Existing
Repurchase Agreement is hereby amended by deleting it in its entirety and
replacing it with Exhibit A hereto.

SECTION 7. Conditions Precedent.  This Amendment shall become effective on, with
respect to Sections 1, 3, 4, 5 and 6, on the date hereof and, with respect to
Section 2, October 1, 2006 (the “Amendment Effective Dates”), subject to the
satisfaction of the following conditions precedent:

7.1 Delivered Documents.  The Administrative Agent shall have received the
following documents, each of which shall be satisfactory to the Administrative
Agent in form and substance:

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent and the Sellers; and

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 8. Representations and Warranties.  Each Seller hereby represents and
warrants to the Administrative Agent that it is in compliance with all the terms
and provisions set forth in the Repurchase Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.

SECTION 9. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. The amendments set forth in
Section 2 of this Amendment shall expire upon the expiration of the Amendment
Period at which time the terms of the Existing Repurchase Agreement shall revert
to that set forth in the Existing Repurchase Agreement and be applied on a
prospective basis thereafter. Other than as expressly set forth herein, the
execution of this Amendment by the Administrative Agent or the Buyers shall not
operate as a waiver of any of its rights, powers or privileges under the
Repurchase Agreement or any other Program Agreement, including without
limitation, any rights, powers or privileges relating to other existing or
future breaches of, or Defaults or Events of Default under, the Repurchase
Agreement or any other Program Agreement (whether the same or of a similar
nature as the breaches identified herein or otherwise) except as expressly set
forth herein.

SECTION 10. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 11. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

      Administrative Agent:   CREDIT SUISSE, NEW YORK BRANCH,     as
Administrative Agent
 
  By: /s/ Mark Lengel
 
   
 
  Name: Mark Lengel
Title: Director
 
   
 
  By: /s/ Joseph Soave
 
   
 
  Name: Joseph Soave
Title: Director
 
   
Seller:
  FIELDSTONE MORTGAGE COMPANY,
as Seller
 
   
 
  By: /s/ Mark C. Krebs
 
   
 
  Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer
 
   
Seller:
  FIELDSTONE INVESTMENT CORPORATION,
as Seller
 
   
 
  By: /s/ Mark C. Krebs
 
   
 
  Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer

2

     
The JPMorgan Buying Group:
  FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., its attorney-in-fact
 
 

 
   
 
  By: /s/ Julie C. Kraft
 
   
 
  Name: Julie C. Kraft
Title: Vice President
 
   
 
  JPMORGAN CHASE BANK, N.A.,
as a Group Agent and as a Committed Buyer
 
   
 
  By: /s/ Julie C. Kraft
 
   
 
  Name: Julie C. Kraft
Title: Vice President
 
   
The Alpine Buying Group:
  ALPINE SECURITIZATION CORP.,
as a Conduit Buyer
 
 

 
   
 
  By: /s/ Mark Lengel
 
   
 
  Name: Mark Lengel
Title: Director
 
   
 
  By: /s/ Joseph Soave
 
   
 
  Name: Joseph Soave
Title: Director
 
   
 
  CREDIT SUISSE, NEW YORK BRANCH, individually and as a
Committed Buyer
 
   
 
  By: /s/ Mark Lengel
 
   
 
  Name: Mark Lengel
Title: Director
 
   
 
  By: /s/ Joseph Soave
 
   
 
  Name: Joseph Soave
Title: Director
 
   

3